In the information in this case Pearl Hicks was charged with obtaining from one Geo. A. Feland a promissory note for $200, executed by said Pearl Hicks and one A.L. Hicks, by giving said Feland a check in payment of said note. Upon his trial the jury found him guilty and assessed his punishment at imprisonment in the penitentiary for the term of four years. On October 18, 1922, the court rendered judgment on the verdict. An appeal was taken by filing in this court on April 17, 1923, a petition in error with case-made.
In the information in the other case Pearl Hicks was charged with removing three mares from Beckham county with intent to defraud one Geo. A. Feland, mortgagee and holder of a chattel mortgage executed on said personal property, executed by Pearl Hicks in favor of the said Geo. A. Feland. Upon his trial he was found guilty, but the jury failed to agree as to his punishment. On October 25, 1922, the court rendered judgment on the verdict and sentenced the defendant to imprisonment *Page 44 
in the penitentiary for the term of one year. From the judgment an appeal was taken by filing in this court on April 23, 1923, a petition in error with case-made.
Pending the determination of said appeals, counsel of record for plaintiff in error filed motions to dismiss these appeals, for the reason that on the 11th day of June, 1923, paroles were granted the plaintiff in error in each of the above entitled and numbered causes by the Governor, and the same were accepted by plaintiff in error.
Where a plaintiff in error accepts a parole pending the determination of his appeal, he thereby waives the right to have his appeal determined, and when notice of this fact is brought to the attention of this court, the appeal will be dismissed. It is therefore adjudged and ordered that the appeals of plaintiff in error, Pearl Hicks, in these two cases be and the same are hereby dismissed, and the causes remanded to the district court of Beckham county.
MATSON, P.J., and BESSEY, J., concur.